On hearing Counsel on both Sides It is Ordered That the Defendant do put such Monies as he has now in his Hands and shall hereafter come to his Hands as Executor out to Interest with the Approbation of the Master of this Court and do pay the growing Interest to arise there from to the Complainants during the Joint Lives of the said Mary and Lochlar and that the Master do view such Securities as the Defendant hath already taken and if he shall think them sufficient, sign his Approbation of the Sufficiency thereof. And that the Defendant do stand and remain indemnified from and against all Losses that shall and may arise in letting the said Monies out at Interest as aforesaid. And that may happen upon such Securities as shall be approved of by the Master.
John Troup Register in Chancery